      Case 2:20-cv-02830-LMA-MBN Document 18 Filed 03/25/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

THERESA SCHULTZ                                                  CIVIL ACTION

VERSUS                                                           NUMBER: 20-2830

ROUSE’S ENTERPRISES, L.L.C.                                      SECTION: “I”(5)


                                           ORDER

       Defendant has filed a motion in this case which, including exhibits, is 77 pages in

length. (Rec. doc. 17). Because the submission exceeds 50 pages, counsel for Defendant

shall make arrangements with the Court’s Case Manager, Jennifer Schouest, at (504) 589-

7687, for delivery of a hard copy of the submission to the Court for its use. The copy must

be spiral bound, tabbed, and reflect pagination and document numbers consistent with the

electronic document stamping of the CM/ECF system. Counsel for the parties are reminded

that any future filings greater than 50 pages in total length shall automatically be subject to

the same requirement.

       New Orleans, Louisiana, this 25th day of               March             , 2021.




                                                          MICHAEL B. NORTH
                                                    UNITED STATES MAGISTRATE JUDGE
